Citation Nr: 0201954	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August  1964 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions made by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

By a rating action of July 1998, the RO granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned a 30 percent disability evaluation.  By a rating 
action of November 1998, the RO confirmed the 30 percent 
disability evaluation for PTSD.  In March 1999, the veteran 
contended that his PTSD had become worse and that he was 
unable to work.  The RO undertook development of the TDIU 
claim, including obtaining the veteran's outpatient treatment 
records and affording him a psychiatric examination by the VA 
in April 1999.  In October 1999, the RO informed the veteran 
that his condition appeared to have improved and that it was 
proposed to reduce the rating for his service-connected PTSD 
from 30 percent to 10 percent, with a reduction in his 
combined rating from 80 to 70 percent, effective August 1, 
2000.  In November 1999, the veteran expressed disagreement 
with the proposed reduction in his benefits.  After further 
consideration of the evidence, by a rating decision in May 
2000 the RO decreased the rating for PTSD from 30 to 10 
percent, effective August 1, 2000, and denied the veteran's 
claim of entitlement to a TDIU.  This appeal ensued.


  
FINDINGS OF FACT

1.  In October 1999, the RO proposed reduction of the 
veteran's 30 percent evaluation for his service-connected 
PTSD.  

2.  In May 2000, the RO reduced the veteran's 30 percent 
disability evaluation for PTSD to 10 percent disabling, 
effective August 1, 2000.  

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
30 percent disability rating.  

4.  The veteran's service-connected disabilities consist of 
PTSD, assigned a 30 percent disability evaluation; bilateral 
plantar fasciitis with heel spurs, assigned a 30 percent 
disability evaluation; residuals of fractures of the right 
tibia and fibula with one inch shortening, assigned a 20 
percent disability evaluation; forehead scars, residuals of 
fracture of the right femur, and tender scar on the sole of 
the right heel residuals of injury, each assigned a 10 
percent disability evaluation; and residuals of fractures of 
the 7th, 8th, and 9th ribs, residuals of skull fracture, and 
residuals of cerebral concussion, each assigned 
noncompensable disability evaluations.  The combined rating 
for the service-connected disabilities is 80 percent.  

5.  The veteran's service-connected disabilities are 
sufficiently severe to preclude him from securing or 
following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The May 2000 rating reduction was not in accordance with 
the law, and the veteran is entitled to restoration of the 
previously assigned 30 percent disability rating for PTSD.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344(c), 4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
30 percent disability rating for his service-connected PTSD.  
He also seeks TDIU, in essence contending that his PTSD in 
combination with his numerous other service-connected 
disabilities renders him unable to secure and retain 
employment.

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issues on appeal.  The Board will then 
review the law and pertinent VA regulations, followed by a 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issues on appeal.  

Initial matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C. § 5100 et seq. ].  This law redefines 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  The VCAA also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The law further provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].


The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The record reflects that the veteran has been informed of the 
requirements for restoration of a 30 percent evaluation for 
his PTSD, as well as for entitlement to TDIU.  Moreover, the 
RO has provided the veteran with current VA examinations of 
his service-connected disabilities.  There is no indication 
of any outstanding evidence which should be obtained.  During 
the veteran's personal hearing in December 2001, the 
undersigned inquired of the veteran and his representative 
whether there was any other evidence not in the claims folder 
that was pertinent to the claim.  The response was negative 
[see the hearing transcript, page 26].  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument with respect to the issues on 
appeal.   

In short, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  


Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before his claim was filed, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Since the veteran's initial 
claim for benefits based on PTSD was not filed until December 
1997, after the regulatory change occurred, only the current 
version of the schedular criteria is applicable to his claim. 
Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

Generally, when reduction in the evaluation of a service- 
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2001).  

38 C.F.R. § 3.344 (2001) provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examination and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations which are less 
thorough than those on which payments were originally based 
will not be used as a basis for reduction.  Ratings for 
diseases subject to temporary or episodic improvement, will 
not be reduced on the basis of any one examination, except in 
those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.    

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001). A claim 
for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
discussed the meaning of "substantially gainful employment."  
The court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).

Standard of review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran has reported that he has a high school education 
and that he was in barber school for four years.  He worked 
as a barber for a number of years and last worked in April 
1999.  

In addition to the service-connected PTSD, service connection 
has been established for bilateral plantar fasciitis with 
heel spurs, assigned a 30 percent disability evaluation; 
residuals of fractures of the right tibia and fibula with one 
inch shortening, assigned a 20 percent disability evaluation; 
forehead scars, residuals of fracture of the right femur, and 
tender scar on the sole of the right heel residuals of 
injury, each assigned a 10 percent disability evaluation; and 
residuals of fractures of the 7th, 8th, and 9th ribs, residuals 
of skull fracture, and residuals of cerebral concussion, each 
assigned noncompensable disability evaluations.  The combined 
service-connected disability rating, which had been 80 
percent prior to the reduction of the PTSD disability 
evaluation from 30 to 10 percent, has been 70 percent since 
August 1, 2000.  

The report of the veteran's VA psychiatric examination in 
April 1998 reflects that he had been hospitalized once for 
suicidal ideation and that he had been receiving outpatient 
treatment from the VA.  One recent job as a barber had been 
terminated because of difficulties getting along with co-
workers, reportedly because they made fun of his disabilities 
and discomfort.  The examiner described the veteran as having 
a lot of conflicts with co-workers and peers, and occasional 
panic attacks with a GAF score of 55, in the moderate range 
of disability.  

On VA psychiatric examination in April 1999, it was noted 
that the longest the veteran had held a job was as a barber 
from 1974 until just days before the examination when he 
stopped because the work was "killing him" physically.  The 
veteran stated that the last time he thought of suicide was a 
month prior to the examination.  For enjoyment, he stated 
that he did nothing.  He had previously been homicidal, but 
not recently.  He endorsed auditory hallucinations and 
paranoia when he became extremely depressed.  He reported 
having no energy and felt close to no one.  He described 
irritability among numerous symptoms of PTSD.  The diagnostic 
impressions were bipolar disorder and PTSD.  The GAF score 
was 55-60 which was noted to be the highest in the last year.  

On VA orthopedic examinations in May 1999, there were 
diagnoses of status post traumatic fractures of the femur and 
tibia/fibula with residuals of significant pain and 
functional impairment as confirmed by X-ray; status post skin 
grafting to the right foot with obvious deformity and limited 
range of motion; and plantar fasciitis with residual of pain 
and difficulty with ambulation, likely secondary to the 
veteran's multiple bony abnormalities in the right extremity.  

VA outpatient treatment reports reflect that, when the 
veteran was seen in October 1999, he presented in a confused 
state.  He was unable to maintain a line of thought.  The 
fact that he was seeking greater benefits from the VA was 
termed something that was "not out of line".  The opinion was 
expressed that the veteran had one of the more debilitating 
cases of PTSD that had come through the clinic.  

The veteran was hospitalized by the VA for eight days in July 
1999 after an overdose of his medications following an 
argument with an acquaintance.  Reportedly the veteran felt 
quite depressed, no longer wished to live, and planned to 
kill himself because he preferred death over taking 
medications the remainder of his life.  Several days later he 
began to feel much better and was no longer suicidal.  

Written statements received in March 2000 from barber shop 
owners reflect that the veteran paid chair rent for 1998 and 
that he had to stop working in March 1999.  

Additional VA outpatient treatment reports reflect that in 
September 2000 the veteran was feeling helpless and that this 
triggered PTSD symptoms.  An October 2000 entry reflects that 
the veteran had been isolating himself more than previously.  
He continued with extreme sleeping difficulty with nightmares 
and he was very anxious.  

In December 2001, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2000).  The veteran testified 
that he wanted to stay inside his condominium, cover his 
head, and shut out the world; that he had been in a conflict 
with neighbors over his assigned parking space resulting in 
the police being called; and that on another occasion he 
overdosed on his medication in a suicide attempt with the 
police again coming to his residence and taking him to the 
hospital.  He testified that he was generally depressed and 
irritable and currently had no contact with any of his 
neighbors; that he had weekly thoughts of suicide; and that 
almost daily he put an Afghan over his head and lay on his 
couch for relief.  He testified that he had been married six 
times; that until recently he went he out drinking, at least 
4 to 5 times a week, drinking 5 or 6 beers on each occasion; 
and that drinking helped him fall asleep.  He provided 
testimony that he was pretty much a loner; that he could 
sleep better during the day than at night; that watching 
television helped lull him to sleep; and that he last worked 
as a barber 2 or 3 years prior to the hearing.  In response 
to questioning by the undersigned, the veteran testified that 
he saw a counselor for PTSD every two weeks; and that he had 
last been hospitalized approximately a year and a half prior 
to the hearing when he took too many pills.  

Analysis

1.  Entitlement to restoration of a 30 percent disability 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD).

The RO initially assigned a 30 percent evaluation to the 
veteran's service-connected PTSD under the provisions of 
Diagnostic Code 9411, effective from December 1997.  The 30 
percent evaluation was in effect from December 15, 1997 until 
the reduction to 10 percent, which was effective August 1, 
2000. 

The Board observes that the provisions of 38 C.F.R. § 
3.344(a) (2001), regarding stabilization of disability 
ratings, are not for application, since the veteran's 30 
percent evaluation had not been in effect for a period of 
five years or more.  See 38 C.F.R. § 3.344(c); Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  The Board further notes 
that due process considerations appear to have been complied 
with respect to the reduction.  See 38 C.F.R. § 3.105(e) 
(2001).

The medical evidence in this case has been reviewed above.  
There is evidence of the presence of other psychiatric 
disabilities, including bipolar disorder and alcoholism. It 
appears that one of the reason for the reduction in the 
assigned disability rating from 30 percent to 10 percent was 
due to the presence of additional non service-connected 
psychiatric disabilities.  See the May 2000 RO rating 
decision and especially the January 2001 Statement of the 
Case.   However, in the absence of specific medical evidence 
differentiating which psychiatric symptoms are attributable 
to the veteran's service-connected PTSD disability and which 
symptoms are associated with any non service-connected 
psychiatric disability, the Board will consider all of the 
veteran's psychiatric symptoms as reported in VA treatment 
records as if they are a part of the veteran's service-
connected disorder, for the purpose of addressing the proper 
evaluation assignable for service-connected psychiatric 
disability.  See Mittleider v. West, 11 Vet. App 181, 182 
(1998).  

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is insufficient medical evidence of record which establishes 
that the veteran's service-connected PTSD improved.  The 
objective evidence has consistently shown a moderate degree 
of disability from PTSD.  The Board also notes that, after 
the initial grant of service connection and assignment of a 
30 percent evaluation, that rating was continued by the RO by 
a rating decision in November 1998 on the basis of evidence 
continuing to reflect moderate disability.  

The May 2000 rating decision reducing the rating assigned the 
veteran's PTSD relied on objective evidence which continued 
to reflect at least moderate disability in the Board's 
judgment.  Indeed, the Board notes that the veteran reported 
continued symptomatology from his PTSD in statements to the 
RO, which appear to be supported by the contemporaneous 
clinical data.  As an example, the October 1999 VA outpatient 
treatment record mentioned the debilitating nature of the 
veteran's PTSD.  In addition, there is the record of the July 
1999 hospitalization after a suicide attempt.   

In sum, the medical evidence of record at the time of the 
reduction was indicative of psychiatric pathology consistent 
with that warranting the assignment of a 30 percent 
disability rating.  In the opinion of the Board under these 
circumstances the rating should not have been reduced, 
especially absent objective evidence of improvement in the 
veteran's PTSD.  For these reasons the Board finds that the 
veteran is entitled to restoration of the previously assigned 
30 percent disability rating for PTSD.  To that extent, the 
appeal is granted.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Taking into consideration the decision of the Board described 
immediately above, the veteran currently has a combined 
service-connected disability rating of 80 percent based on 
PTSD, assigned a 30 percent disability evaluation; bilateral 
plantar fasciitis with heel spurs, assigned a 30 percent 
disability evaluation; residuals of fractures of the right 
tibia and fibula with one inch shortening, assigned a 20 
percent disability evaluation; forehead scars, residuals of 
fracture of the right femur, and tender scar on the sole of 
the right heel residuals of injury, each assigned a 10 
percent disability evaluation; and residuals of fractures of 
the 7th, 8th, and 9th ribs, residuals of skull fracture, and 
residuals of cerebral concussion, each assigned 
noncompensable disability evaluations.  

As a result of this decision, the veteran has a combined 
service-connected disability rating of 80 percent.  He 
clearly meets the schedular requirements for a total 
disability rating based upon individual unemployability as 
are established in 38 C.F.R. § 4.16 (2001).  The question 
remains however, whether these disabilities render him unable 
to obtain and retain substantially gainful employment.  In 
Moore v. Derwinski, 1 Vet. App. 83 (1991) it was observed 
that the employability question, that is, the ability or 
inability to engage in substantial gainful activity, had to 
be looked at in a practical manner, and that the thrust was 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the veteran.  

The Board notes that in addition to the psychiatric symptoms described 
above,
the veteran has residuals of rather severe physical trauma which he 
sustained
when his vehicle was rammed by a train during service.  He was employed 
from 
1974 until approximately April 1999, when due to physical and mental 
distress 
he had to terminate his employment as a barber.  The Board takes judicial 
notice 
of the fact that the occupation of barbering requires a great deal of 
standing, as well
as social interaction with the public.  Based on the recent medical 
evidence, the 
Board has no reason to doubt the veteran's hearing testimony to the 
effect that his 
occupation as a barber was a source of physical discomfort due to his 
service-
connected musculoskeletal disabilities, as well as mental discomfort due 
to PTSD.  

The medical records portray a disability picture which is 
marked by significant pain and functional impairment, to 
include status post skin grafting to the right foot with 
obvious deformity and limited range of motion and plantar 
fasciitis with residual of pain and difficulty with 
ambulation.  In addition to the physical impairments, the 
veteran has a psychiatric disability which has led to 
hospitalization following a suicide attempt.  The medical 
evidence and the veteran's hearing testimony reflect that he 
is no longer able to do the work he has done for decades. 
Clearly, the veteran's service-connected musculoskeletal 
disabilities in combination represent a severe industrial 
impairment with respect to the kind of position for which the 
veteran is qualified and has historically held.  The veteran 
has received no specialized training other than that received 
in conjunction with his vocation as a barber.  

The critical question is whether employability is 
realistically within the physical and mental capabilities of 
the veteran.  In light of his education, his work history and 
the nature and current level of his service-connected 
disabilities, discussed above, the Board finds that he is 
unemployable due to his service-connected disabilities alone.  
Thus, a grant of a total disability rating for compensation 
is warranted under the law.  A total rating based on 
individual unemployability due to the veteran's service-
connected disabilities is accordingly granted.  


ORDER

The 30 percent rating for PTSD is restored, effective the 
date of the reduction, subject to controlling regulations 
applicable to the payment of monetary benefits.  

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
granted.  


		
Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

